                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



ANTQUAN DURPREE CLAY,                  Case No. ED CV 19-01110-FMO (DFM)

         Plaintiff,                    Order Accepting Report and
                                       Recommendation of United States
            v.                         Magistrate Judge

SAN BERNARDINO COUNTY et
al.,

         Defendants.


      Under 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
records and files herein, along with the Report and Recommendation of the
assigned United States Magistrate Judge. The Court accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Plaintiff’s First Amended
Complaint is dismissed without prejudice for lack of prosecution. Let judgment
be entered accordingly.


Dated: March 31, 2020
                                          ___________/s/_______________
                                          FERNANDO M. OLGUIN
                                          United States District Judge
